 



Exhibit 10.27

 

AMENDMENT

TO THE

2006 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

OF HONEYWELL INTERNATIONAL INC.

 

Pursuant to the authority granted to proper officers of Honeywell International
Inc. (the “Company”) by the Management Development and Compensation Committee of
the Board of Directors on December 9, 2011, the 2006 Stock Plan for Non-Employee
Directors of Honeywell International Inc. is hereby amended effective January 1,
2012 by replacing Schedule A in its entirety with the attached new Schedule A.

 

 

          HONEYWELL INTERNATIONAL INC.                                          
                    /s/ Mark James               Mark James               Senior
Vice President – Human Resources and
Communications    

 

 

Dated: December 13, 2011



--------------------------------------------------------------------------------



“SCHEDULE A

BOARD POLICY FOR NON-EMPLOYEE DIRECTOR EQUITY AWARDS

Grant of Restricted Units. Each Eligible Director first elected or appointed to
the Board on or after September 26, 2008 will receive a grant of 3,000
Restricted Units effective as of the first date the Eligible Director is elected
or appointed to the Board. The Restricted Units shall vest on the earliest of
the Participant’s fifth anniversary of continuous service as a director of the
Company, the Participant’s death or disability or the occurrence of a Change in
Control. The Participant may defer receipt of payment of such Restricted Units
on substantially the same terms and conditions as officers of the Company with
respect to grants of restricted units they receive.

Annual Grants of Stock Options and Restricted Units. Subject to any limitations
set forth in the Plan, each Eligible Director who continues in office following
the Annual Meeting of Shareowners will receive equity grants with a total target
value of $75,000. 50% of the value ($37,500) will be granted in Stock Options
and the remaining 50% of the value ($37,500) will be granted in Restricted
Units, with the number of Shares subject to each grant determined by dividing
the value by the Fair Market Value as of the date of the Annual Meeting of
Shareowners and rounded up to the nearest whole Share.

The grant of Stock Options shall have an Exercise Price equal to the Fair Market
Value as of the date of grant and will vest in cumulative installments of 25% on
April 1 of the first year following the date of grant, an additional 25% on
April 1 of the second and third years following the date of grant, and the
remaining 25% on April 1 of the fourth year following the date of grant. The
grant of Restricted Units shall vest on the earliest of the Participant’s third
anniversary of the date of grant, the Participant’s death or disability or the
occurrence of a Change in Control.”

 



--------------------------------------------------------------------------------